POLEN, Judge,
concurring specially.
I concur in the result reached by the majority; however, I believe they reached this result for the wrong reason. Although there is a question whether Skaf v. Skaf, 491 So.2d 1265 (Fla. 4th DCA 1986), would even apply to this case, we don’t have to get that far. The trial court struck appellants’ claims against the estate as untimely on March 23, 1987. No appeal nor motion for rehearing was filed then. Appellants entered into a stipulation with ap-pellees two months later, which contained a covenant not to sue until on or after February 2, 1989. However, the trial court had already lost jurisdiction, and Tulsa Professional Collection Services, Inc. v. Pope, 485 U.S. 478, 108 S.Ct. 1340, 99 L.Ed.2d 565 (1988), decided April 19, 1988, could not breathe new life into it. I would dismiss the appeal for lack of jurisdiction.